               Case 1:20-cr-00002-VSB Document 17 Filed 05/12/20 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :                               5/12/2020
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :                    20-CR-2 (VSB)
                                                                       :
IDRIS BROWNING,                                                        :                      ORDER
                                                                       :
                                      Defendant.                       :
                                                                       :
---------------------------------------------------------------------- X


 VERNON S. BRODERICK, United States District Judge:

            On May 7, 2020, Defendant Idris Browning (“Defendant” or “Browning”) filed a letter

 motion seeking release pursuant to Title 18, United States Code, Section 3142, (Doc. 12), the

 Government filed its opposition on May 9, 2020, (Doc. 15),1 and Defendant filed his reply on

 May 11, 2020, (Doc. 16). Defendant—who is detained at the Metropolitan Correctional Center

 (“MCC”)—seeks release on bail pursuant to Title 18, United States Code, Section 3142, because

 “the Government cannot prove there are no conditions that could reasonably assure the safety of

 the community and Mr. Browning’s return to court,” (Doc. 12 at 3), and the coronavirus

 pandemic. On December 20, 2019, Defendant consented to detention without prejudice to

 making a bail application in the future. (Doc. 4.) It is hereby

            ORDERED that defense counsel shall determine whether Defendant will waive his

 presence at a telephonic detention hearing.

            IT IS FURTHER ORDERED that the parties meet and confer concerning when they

 would be available for a telephonic detention hearing. If Defendant does not waive his



 1
     The Government’s letter was initially rejected because of a filing error. (Doc. 14.)
         Case 1:20-cr-00002-VSB Document 17 Filed 05/12/20 Page 2 of 2



appearance, the parties are directed to provide dates during the week of May 25, 2020, when they

would be available. If Defendant waives his appearance, the parties are directed to provide dates

this week and next week when they are available.



SO ORDERED.

Dated:    May 12, 2020
          New York, New York                __________________
                                            Vernon S. Broderick




                                                   2
